 Case 1:19-cv-06120-FB-SMG Document 1 Filed 10/30/19 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


CENTURY SURETY COMPANY,
                                                                  DECLARATORY JUDGMENT
                              Plaintiff,                          COMPLAINT

       vs.                                                        Case No.:     -cv-

CNA INSURANCE COMPANIES and
RITE AID OF NEW YORK, INC.,

                              Defendants.


               Plaintiff, CENTURY SURETY COMPANY ("Century"), by and through its

attorneys, Hurwitz & Fine, P.C., as and for its complaint against the defendants alleges, upon

information and belief:

               1.      Century was and still is a foreign insurance company incorporated in the

State of Ohio with its principal place of business in the State of Michigan, and issues insurance

policies under the laws of the State of New York State.

               2.     Upon information and belief, CNA Insurance Companies ("CNA"), is the

principal subsidiary of CNA Financial Corporation, and was and is a foreign insurance company

domiciled in the State of Illinois and licensed to transact insurance business in New York State,

including the issuance of insurance policies.

               3.     Upon information and belief, Rite Aid of New York, Inc. ("Rite Aid") was

and is a Pennsylvania corporation incorporated under the laws of the Commonwealth of

Pennsylvania, with a principal place of business in the State of New York.

               4.     This Complaint seeks a declaration that Century Surety is under no

obligation to defend or indemnify Rite Aid relative to the underlying action.
 Case 1:19-cv-06120-FB-SMG Document 1 Filed 10/30/19 Page 2 of 6 PageID #: 2



                5.     It also seeks recoupment of certain expenses paid by Century in defense of

Rite Aid in the underlying lawsuit after its retender of defense and indemnity in December 2015

from Rite Aid and/or its insurer CNA.

               6.      This Court has jurisdiction over this matter under 28 USC § 1332 in that it

arises between citizens of different states/countries and the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs, insofar as the value of the right being protected

and/or the injury being averred exceeds $75,000.

               7.      Venue is proper in this district under 28 USC § 1391(a)(2) and (b)(2) as the

underlying incident giving rise to this matter occurred in Brooklyn, New York.

                       THE UNDERLYING INCIDENT AND ACTION

               8.      Moshe Katz ("Katz") commenced an action in the Supreme Court of the

State of New York, County of Kings, against George L. Malin ("Malin"), William N. Weidman

("Weidman"), and Rite Aid Pharmacy (the "Underlying Action"), styled MOSHE KATZ v.

GEORGE L. MALIN, WILLIAM N. WEIDMAN and RITE AID PHARMACY, bearing Index No.

2014/8529. A copy of the Complaint in the Underlying Action is attached hereto as Exhibit "A".

               9.      In the Underlying Action, Katz alleged that Malin and/or Weidman and/or

Rite Aid owned and/or leased premises located at 2577 Nostrand Avenue in Brooklyn (the

"Premises").

               10.     Katz claims to have slipped and fallen on a sidewalk in front of the Premises

on December 26, 2013 (the "Underlying Incident").

               11.     Upon receipt of the Complaint, Rite Aid tendered its defense of the matter

to US Maintenance, Inc. ("USM"), its maintenance contractor.




                                                  2
 Case 1:19-cv-06120-FB-SMG Document 1 Filed 10/30/19 Page 3 of 6 PageID #: 3



                12.   USM, in turn, tendered, through a third-party administrator, Sedgwick

Claims Management Services, Rite Aid's defense to its subcontractor, Adco, a snow plow

contractor, and Century as the alleged carrier for Adco (the "Sedgwick Tender").

                13.   Adco was, at one point in time, insured by Century, under policy number

CCP 736887 (the "Century Policy").

                14.   The Century Policy was in effect from October 19, 2011 through

October 19, 2012.

                15.   Despite the fact that the Century Policy was not in effect on the date of the

incident, Century mistakenly accepted the Sedgwick Tender agreeing to provide a defense to USM

and Rite Aid.

                16.   Upon realizing this mistake, by letter, dated December 9, 2015, Century

tendered the matter back to Sedgwick advising USM, USM's insurance carrier, CNA, and Rite Aid

that it did not insure Adco at the time of the incident and therefore would no longer honor the

tender (the "Century Tender Back")

                17.   Upon information and belief, Rite Aid is insured under the CNA policy

issued to USM.

                18.   Century advised that it intended to withdraw from its defense in the

Underlying Action by way of the Century Tender Back and that Sedgwick should "promptly

arrange to reassume the defense of USM and Rite Aid in this pending matter."

                19.   Century received no response to the Century Tender Back.

                20.   Century is still, to date, defending Rite Aid in the Underlying Action.




                                                3
 Case 1:19-cv-06120-FB-SMG Document 1 Filed 10/30/19 Page 4 of 6 PageID #: 4



                         AS AND FOR A FIRST CAUSE OF ACTION

               21.     Century repeats and realleges each and every allegation contained in

paragraphs 1 through 20 above as if fully set forth herein.

               22.     The Underlying Incident is alleged to have occurred on December 26, 2013.

               23.     The Century Policy issued to Adco was in effect from October 19, 2011

through October 19, 2012.

               24.     The Underlying Incident occurred outside of the effective policy period of

the Century Policy.

               25.     The Century Policy does not provide coverage for "occurrences" that occur

outside of the effective policy period.

               26.     Therefore, Century is entitled to a declaration that the Century Policy does

not provide coverage to Rite Aid or any other claimed insured relative to the Underlying Incident.

               27.     Where Century does not provide coverage to Rite Aid relative to the

Underlying Incident, Century should be permitted to withdraw its defense of Rite Aid in the

Underlying Action.

               28.     Additionally, Century should be entitled to approval from this Court to

withdraw from further defense of Rite Aid in the Underlying Action.

                       AS AND FOR A SECOND CAUSE OF ACTION

               29.     Century repeats and realleges each and every allegation contained in

paragraphs 1 through 28 above as if fully set forth herein.

               30.     By letter, dated December 9, 2015, Century retendered the defense of

Rite Aid back to the company and to CNA, among others.




                                                 4
 Case 1:19-cv-06120-FB-SMG Document 1 Filed 10/30/19 Page 5 of 6 PageID #: 5



                31.    Century advised that it intended to withdraw from Rite Aid's defense in the

Underlying Action by way of the Century Tender Back and that CNA should promptly arrange to

reassume the defense of Rite Aid in this pending matter.

                32.    Despite the fact that CNA provides insurance coverage to USM and Rite

Aid, no attempt was made to assume the defense of either entity and the defense in turn stayed

with Century.

                33.    Century has been forced to maintain the defense of Rite Aid, incurring

expenses that should have been, and should continue to be incurred by CNA in defense of the

Underlying Action.

                34.    Based upon the principals of equitable subrogation, Century is entitled to

recoup the costs and fees incurred in the defense of Rite Aid, including interest thereon, from the

date of its retender to CNA and/or Rite Aid.

                WHEREFORE, the plaintiff, CENTURY SURETY COMPANY, respectfully

requests judgment:

                (1)    declaring that there is no coverage under the Century Policy issued to Adco

Services Corp. for the claims asserted against Rite Aid in the Underlying Action styled MOSHE

KATZ V. GEORGE L. MALIN, WILLIAM N. WEIDMAN and RITE AID PHARMACY, bearing

Index No. 2014/8529;

                (2)    declaring that Century may withdraw from its defense of Rite Aid in the

Underlying Action styled MOSHE KATZ v. GEORGE L. MALIN, WILLIAM N WEIDMAN and

RITE AID PHARMACY, bearing Index No. 2014/8529;

                (3)    declaring that CNA and/or Rite Aid must reimburse Century for the costs

and fees, including interest thereon, incurred in defense of Rite Aid in the Underlying Action styled




                                                  5
 Case 1:19-cv-06120-FB-SMG Document 1 Filed 10/30/19 Page 6 of 6 PageID #: 6



MOSHE KATZ v. GEORGE L. MALIIV, WILLIAM N WEIDMAN and RITE AID PHARMACY,

bearing Index No. 2014/8529, since the date of the Century Tender Back on or about December 9,

2015;

               (4)     granting such other and further relief as may be just, equitable and proper,

together with the costs and disbursements of this action.


DATED:         Buffalo, New York
               October 30, 2019

                                                     HURWITZ & FINE, P.C.



                                                     By
                                                              an D. Kohane, Esq.
                                                     Attorneysfor Plaintiff
                                                     1300 Liberty Building
                                                     424 Main Street
                                                     Buffalo, New York 14202
                                                     (716) 849-8900
                                                     ddk hurwitzfine.corn




                                                6
